 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 451 and RalphBucci and Building Contractors Association of NewJersey Case 22-CB-3223September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 30, 1976, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent InternationalAssociation of Bridge, Structural & OrnamentalIronworkers, Local 45, filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs2and has decided to affirm the rulings,findings, recommendations,3and conclusions of theAdministrative Law Judge only to the extent consis-tent herewith.The record discloses that alleged discriminateeRalph Bucci, a nonmember of Respondent Local 45,registered as an applicant for employment at Re-spondent's hiring hall on three separate occasionsover a 10-month period.4As set forth in Local 45'sreferral books, which the General Counsel intro-duced into evidence at the hearing, Bucci first signedthe register on December 1, 1975, and was not calledfor referral until February 9, 1976,5 when he wasHerein called Respondent Local 45.2 Respondent Local 45 has requested oral argument. This request ishereby denied as the record, exceptions, and briefs adequately present theissues and the positions of the parties.I Respondent Local 45 has excepted to the recommendation of theAdministrative Law Judge that this proceeding be consolidated withInternational Association of Bridge, Structural & Ornamental Ironworkers,Local 373 (Building Contractors Association of New Jersey), 232 NLRB ---also issued on this date. Inasmuch as we are relying solely on the recordevidence before us in making findings as to the alleged violations in theinstant case, and are relying on that former case only as background withrespect to the appropriateness of the remedy herein, we do not adopt theAdministrative Law Judge's recommendation that these cases be consolidat-ed.4 The Northern New Jersey District Council of Ironworkers is comprisedof various locals, including Respondent. Pursuant to a contractualagreement between the District Council and the Building ContractorsAssociation of New Jersey, Respondent operates an exclusive hiring hall.5 All dates are in 1976, unless otherwise indicated.On July 28, 1972, a 5-year consent decree was issued by the UnitedStates District Court for the District of New Jersey in a Title VII actionbrought against, inter alia, the Northern New Jersey District Council, ofIronworkers and its five locals, including Respondent herein. The consentdecree provides that the referral system shall be operated on a "non-232 NLRB No. 86marked "absent"; he next registered on May 5, butwas not referred for work until August 16; and hesubsequently registered on August 17, and had notbeen referred as of September 22, the date of thehearing in this proceeding.The Administrative Law Judge, apparently relyingon posthearing summaries of Respondent's referralbooks submitted by the General Counsel, found thatLocal 45 had violated Section 8(b)(1XA) and (2) ofthe Act with respect to Bucci in a total of 56instances during the above periods by referring itsmembers out of chronological order with no purport-ed designation under the consent decree.6A reviewof the referral books themselves, however, revealsthat the General Counsel's summaries failed todenote certain instances in which Respondentdesignated members as falling within the enumeratedexcepted categories under the consent decree inmaking referrals. While we conclude that Respon-dent has engaged in a pattern of unlawful conductagainst Bucci, we do so based on an examination ofthe referral books themselves and without includingthose instances in which it appears that nonchrono-logical referrals of members were purported to bejustified under the consent decree. Rather, in findinga specific minimum number of violations withrespect to Bucci, which are detailed in Appendix B,attached hereto, we rely solely on those referrals inwhich members with no purported designations weregiven preference over Bucci. Thus, we find thatRespondent Local 45 clearly violated Section8(b)(1)(A) and (2) of the Act at least 18 times duringthe period from December 1, 1975, to September 22,1976, by affording preferential treatment to its ownmembers over Bucci in making referrals.7The Administrative Law Judge also determinedthat Respondent's designations of its own membersas falling within the excepted categories of "request-discriminatory basis without regard to membership or non-membership inthe Union, and there shall be no discrimination against any person byreason of race or color." The consent decree, however, permits the unions torefer individuals out of chronological order in the following instances: (I)the contractor specifically requests an applicant, by name, who hadpreviously signed the referral list; (2) the applicant is a trainee or apprenticewithin the geographical jurisdiction of the local union; (3) the contractorrequests a specific individual to serve as foreman; (4) senior experiencedapplicants designated by the local union to act as stewards; (5) minoritiesrequested by contractors who are obligated to meet affirmative actionrequirements imposed by any governmental agency; (6) employer requisi-tions communicated during other than normal referral hours or onSaturdays, Sundays, or Holidays. It appears that Respondent, when makingreferrals which purportedly fell within these classifications, generallydenoted such referrals by placing special designations in the "Remarks"column of the referral books.I Specifically, a review of the referral books themselves shows thatRespondent clearly violated the Act 14 times by refemng members out ofsequence with no purported designation under the consent decree betweenthe time that Bucci signed the register on December 1, 1975, and hissubsequent referral on February 9; committed 3 violations during thesecond period from May 5 to August 16; and I violation for the periodAugust 17 through the date of the instant hearing. (See Appendix B.)520 IRONWORKERS, LOCAL 45ed," "late call," "call back," or "steward" in makingreferrals were deceitful in at least half the totalinstances that Local 45 made out-of-turn referralsbased on such designations. Apparently, againrelying on the General Counsel's summaries, theAdministrative Law Judge found that betweenDecember 1, 1975, and February 9, 1976, Respon-dent reported 17 out of 34 members who werereferred out of turn in preference to Bucci as beingdesignated under excepted categories; so designated96 of 124 members between May 5 and August 16;and 56 out of 67 members between August 17 andSeptember 22, the date of the hearing.8The Adminis-trative Law Judge's finding of deceitful referraldesignations also relied specifically on the findingsby Administrative Law Judge Ricci in Ironworkers373, supra, with respect to referral books for anearlier period, which books were not introduced intoevidence in the instant case. Furthermore, that priorcase was still pending before the Board on exceptionsas of the date of the Administrative Law Judge'sDecision herein. While we do not find sufficientevidence to support the specific calculation in theAdministrative Law Judge's finding that at least halfof the designations as "requested," "call back," or"steward" were deceitful, and while we specificallydo not adopt his reliance on evidence not before himin this proceeding, it is clear from the referral booksthemselves, in view of Respondent's continuingpattern of designating its own members as fallingwithin excepted categories under the consent decreein numbers grossly disproportionate to those ofnonmembers, that a substantial number of suchdesignations of its members were false. We thereforefind that Respondent has engaged in unlawfuldiscrimination not only by referring its members towork in preference to Bucci, but by its consistenta While there are minor discrepancies between the figures set out by theAdministrative Law Judge and those revealed by our examination of thereferral books themselves, such discrepancies are too insubstantial to affectour conclusion herein. In any event, we note that the correct figures forthese periods would show, in fact, that Respondent designated an evenhigher proportion of its members as falling within excepted categories if thepurported designations of apprentices, trainees, minorities, and foremen setforth in the referral books were to be considered as designations reportedunder the consent decree.9 Respondent has set forth its use of "requested" referral designationsmade pursuant to the operative judicial consent decree as an affirmativedefense to the charges herein. In this regard, the evidence of substantialfalsification of excepted category referral designations by Respondent hasalready been discussed. In addition, we note specifically that Respondenthas failed to substantiate the validity of "requested" designations byproducing (I) the separate "Contractors Requisition Register" required bypar. 23 of the consent decree or (2) written confirmation of contractors'requests required by par. 27 (c) of the consent decree. Respondent must atleast produce such documents, or explain its failure to do so, in order tomeet the burden of proving its defense to facially discriminatory referrals.Accordingly, the class of "similarly situated" discrininatees entitled to reliefby this Decision and Order shall include any nonmember applicant forreferral identified by the General Counsel in subsequent compliancepattern of discrimination against all similarly situat-ed nonmember applicants.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(bX 1)(A) and (2) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepurposes of the Act.In view of our finding in Ironworkers Local 373,supra, that Respondent Local 45 previously hasengaged in widespread and pervasive violations ofSection 8(b)(1)(A) and (2) of the Act, we concludethat the unfair labor practices in this proceedingconstitute a continuation of Respondent's earlierunlawful conduct. Therefore, in order to effectuatethe purposes of the Act, we shall direct Respondentto take action similar to that which we foundappropriate in that prior case. Thus, we shall orderRespondent to make whole Ralph Bucci and allother nonmember applicants who were similarlysituated9for any loss of earnings they have sufferedby reason of Respondent's discrimination againstthem.10 Such backpay will be applied under aformula whereby the overall earnings of all appli-cants, members and nonmembers, seeking employ-ment through its referral system would be divided bythe total number of ironworkers who worked out ofthe hiring hall, taking into account the net earningsof the individual discriminatees during the relevantperiod and providing for the inclusion of interest asprovided in Florida Steel Corporation, 231 NLRB 651(1977). 1We shall additionally require that Respondentkeep and retain for a period of 2 years permanentwritten records of their hiring hall operations andmake those available to the Regional Director uponproceedings as an individual in preference to whom a member applicantdesignated "requested" has been nonchronologically referred, with theprovision that Respondent may attempt affirmatively to defend any"requested" referral designation by production and verification of theaforementioned documents or other evidence of sufficient probity.'o The complaint herein not only alleges that Respondent has violatedthe Act with respect to the referral of Ralph Bucci, but it also alleges morebroadly that Respondent has unlawfully discriminated against "other of itsapplicants for employment." In view of our finding herein that Respondenthas engaged in a pattern of widespread discrimination against nonmemberapplicants seeking employment through its hiring hall, and in light of ourprevious findings in Ironworker 373, supra, we find it appropriate to providerestitutional relief to Bucci, as well as to other as yet unidentifieddiscriminatees, for any loss of earnings they may have suffered by reason ofRespondent's dlscrimination against them. See Painters, Decorators, andPaperhangers of America, Local No. 985 (W. F. Schualia d Co., Inc), 194NLRB 323 (1971); Harold Goldsmith and Ada J. Goldrmiith, d/b/a SuperiorMaintenance Company, 133 NLRB 746(1961).II In accordance with our decision in Florida Steel Corporation, we shallapply the current 7-percent rate for periods prior to August 25, 1977, inwhich the "adjusted prime interest rate" as used by the Internal RevenueService in calculating interest on tax payments was at least 7 percent.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest. We also shall order Respondent to submit tothe Regional Director four quarterly reports concern-ing the employment of Ralph Bucci and othernonmember applicants subsequently found to havebeen similarly situated. Further, we shall requireRespondent to place its referral registers, for a periodof 2 years, on a table or ledge in its hiring hall foreasy access and inspection by the applicants uponthe completion of each day's entries in such registers.Finally, we shall direct that Respondent post anappropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Association of Bridge, Structural &Ornamental Ironworkers, Local 45, Jersey City, NewJersey, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause the separateemployer-members of the Building ContractorsAssociation of New Jersey, or any other employer, todiscriminate against Ralph Bucci, or any otheremployees, in violation of Section 8(a)(3) of the Actbecause of their lack of membership in Local 45.(b) In any other manner restraining or coercingemployees or applicants for employment in theexercise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.2. Take the following affirmative action necessaryto effectuate the purposes of the Act:(a) Keep and retain for a period of 2 years from thedate of this Decision and Order permanent writtenrecords of its hiring and referral operations whichwill be adequate to disclose fully the basis on whicheach referral is made and, upon the request of theRegional Director for Region 22, or his agents, makeavailable for inspection, at all reasonable times, anyrecords relating in any way to the hiring and referralsystem.(b) Submit four quarterly reports to the RegionalDirector, due 10 days after the close of each calendarquarter subsequent to the issuance of this Decisionand Order, concerning the employment of RalphBucci and those nonmember applicants subsequentlyfound to have been similarly situated. Such reportsshall include the date and number of job applicationsmade to Respondent, the date and number of actualjob referrals by Respondent, and the length of suchemployment during such quarter.(c) Place the referral registers, for a period of 2years, on the table or ledge in the hiring hall for easyaccess and inspection by the applicants as a matter ofright, upon the completion of each day's entries insuch registers.(d) Make whole Ralph Bucci and all othernonmember applicants who were similarly situatedduring the relevant period for any loss of earningsthey may have suffered by reason of the discrimina-tion practiced against them, in the manner set forthin the section of this Decision entitled "The Reme-dy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists, and other documentsnecessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(f) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "AppendixA."12Copies of said notice, on forms provided bythe Regional Director for Region 22, after being dulysigned by the Local's representatives, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Union toinsure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgement of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgement of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause any ofthe employer-members of the Building Contrac-tors Association of New Jersey, or any otheremployer, to discriminate against Ralph Bucci, orany other employee, in violation of Section 8(a)(3)of the National Labor Relations Act because oftheir lack of membership in Local 45.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring andreferral operations which will be adequate to522 IRONWORKERS, LOCAL 45disclose fully the basis on which each referral ismade and, upon the request of the RegionalDirector for Region 22, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiring andreferral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to the issuanceof the Board's Decision and Order, concerningthe employment of Ralph Bucci and thosenonmember applicants subsequently found tohave been similarly situated. Such reports shallindicate the date and number of job applicationsmade to us, the date and number of our actual jobreferrals, and the length of such employmentduring such quarter.WE WILL place the referral registers, for aperiod of 2 years, on a table or ledge in our hiringhall for easy access and inspection by theapplicants as a matter of right, upon the comple-tion of each day's entries in such registers.WE WILL make whole Ralph Bucci and allother nonmember applicants who were similarlysituated during the relevant period for any loss ofearnings they may have suffered by reason of ourdiscrimination against them.INTERNATIONALAsSOCIATION OF BRIDGE,STRUCTURAL &ORNAMENTALIRONWORKERS, LOCAL 45APPENDIX BRespondent Local 45, at the minimum, has violatedSection 8(b)(l)(A) and (2) of the Act with respect toRalph Bucci by referring the following members outof chronological order with no purported designa-tions under the consent decree.Discrim- MemberInatee ReferredR. BucciP. CallahanJ. CreeganF. OtersonH. FernauD.V. MacGregorJ. McConvilleD. CarrollW. AitkensR. GoldeyM. Callaghan,JrG. HendricksR. Coldev, Jr.J. CraderE. GoldeyDate Date 1/Sicned Referred12/1/75 2/9/76(Absent)12/4/75 1/28/7612/4/75 2/3/7612/8/75 1/2/7612/9/75 1/9/7612/9/75 12/16/7512/11/75 1/6/7612/11/75 12/18/7512/12/75 12/17/7512/15/75 12/16/7512/15/75 1/6/7612/18/75 1/2/761/13/76 1/28/761/14/76 1/23/761/14/76 1/28/76R. EucciR. Bucci5/5/76J. McNeil 6/4/76J. Brooks 6/4/76L. McClanahan 7/12/768/17/76R. Deecken 8/25/768/16/766/7/766/21/767/12/765LANK 2/8/28/ 7618 ViolationsTotali Indicates that Bucci was called for referral, but was not present in thehiring hall.I Indicates that Bucci had not been called for referral as of the date ofthe hearing.DECISIONSTATEMEINT OF THE CASEJOHN M. DYER, Administrative Law Judge: Ralph Buccifiled the charge in this case on May 4, 1976,1 alleging thatthe International Association of Bridge, Structural &Ornamental Ironworkers, Local 45, herein referred to asthe Union, Local 45 or Respondent, violated Section8(bXIXA) and (2) of the National Labor Relations Act, asamended, by refusing to refer him for employment inderogation of his Section 7 rights. The Regional Directorissued a complaint on June 30 which alleges that Respon-dent and Building Contractors Association of New Jersey,herein called BCA, had a collective-bargaining agreementwhich incorporates an exclusive job referral system,whereby the Union refers persons to BCA's employer-members for employment. Under its terms, referrals are tobe made without regard to membership in the Union. Thecomplaint alleges that Respondent failed to follow thereferral system with Bucci because of Bucci's nonmember-ship in Respondent and that Respondent thereby violatedSection 8(bX I XA) and (2) of the Act.Respondent's answer, as amended at the hearing,admitted the jurisdictional and commerce allegations, itsstatus as a union and its contract with BCA including theexclusive referral system and generally acknowledged thatBucci had applied for positions at various times on andafter December 1, 1975, but stated that under variousconsent decrees filed with a United States District Court,there were certain exceptions to the strict chronologicalorder of referral of prospective employees and that it hadbeen following those exceptions in referring people out ofchronological order. It denied that it had violated the Actin any way.The hearing in this case was held on September 22, 1976,and the parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally.General Counsel has filed a brief and Respondent filed aletter brief.Essentially the case consisted of a small amount oftestimony by Bucci and introduction of Respondent'sreferral records for the period of December I through thedate of the hearing. On the basis of those records and thetestimony I have concluded that Respondent violatedSection 8(bXIXA) and (2) of the Act. Due to the specificI Unless otherwise indicated the dates referred to herein occurred fromDecember 1975 through 1976.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances in which this case came about and becauseof a prior case involving this and other Respondents, thefindings and conclusions made therein, and the status ofthat case, I am recommending that the Board consolidatethis proceeding with the prior proceeding and provide abroad remedy for the violations found there and here.On the entire record in this case, I make the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSBuilding Contractors Association of New Jersey is a NewJersey corporation which is an association of employersengaged in construction in New Jersey. The employer-members have delegated to BCA authority to conductcollective-bargaining negotiations on their behalf, whichBCA has done for a number of years with various unionsincluding Respondent. During the past year members ofBCA received goods and materials directly from pointsoutside the State of New Jersey at New Jersey locatiorvalued in excess of $50,000.Respondent admits and I find that BCA is an employerengaged in commerce within the meaning of the Act.Respondent admits and I find that it is a union withinthe meaning of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and FactsPursuant to its contracts with BCA, Respondent hasmaintained and operated an exclusive job-referral systemfor ironworkers employed by employer-members of BCAin the area where Respondent operates.As a part of its defense, Respondent relies on a consentdecree issued by the United States District Court for theDistrict of New Jersey in which Respondent, among others,has agreed to abide by the decree which provides fornondiscrimination on account of race, creed, color, ornational origin in referring employees for employment andfurther provides that referrals shall not be denied becauseof nonmembership in the Union. The decree incorporatesspecific methods including a chronological hiring order butproviding for certain exceptions. The exceptions allowreferral out of chronological order where a companyspecifically requests an individual, where the Unionappoints a person as a steward to a particular job andwhere a person is to be made a foreman by an employer.In a hearing held during May and June 1976, involvingthis respondent and two other unions, Administrative LawJudge Ricci made findings and conclusions and decidedthat Local 45 had violated Section 8(b)(l)(A) and (2) of theAct by causing employer-members of BCA to discriminateagainst individuals named in the complaint in that caseand against "other as yet unidentified iron workers." InAdministrative Law Judge Ricci's recommended Orderwhich included his extensive broad remedy for Respondenthe provided that Respondent would: "Make whole each ofthe above-named eight individual employees, or any otherapplicant who has suffered illegal discrimination at thehands of Local 45, for any loss of pay they may havesuffered by reason of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled 'The Remedy.' "Administrative Law Judge Ricci's remedy prescribedbackpay for both the named discriminatees of Local 45and for all unidentified or unnamed discriminatees whosuffered similar violations of the Act at the hands ofRespondent. Therefore if Ralph Bucci, the Charging Partyherein, suffered discrimination at the hands of Respondentin the manner described by Administrative Law JudgeRicci during the period covered by that case, Bucci is adiscriminatee and provided with a backpay remedy undersaid recommended Order.Because of the violations which he found, AdministrativeLaw Judge Ricci further provided for monitors to bedesignated and supervised by the Board but compensatedby the locals to oversee the day-to-day operations of thehiring halls so that the locals would operate according tolaw, since he had found that Respondents, which includeRespondent herein, had blatantly defied applicable law.Administrative Law Judge Ricci's decision issued theday after the hearing in the instant case and mention of thisprior proceeding was made in this hearing. On findingswhich I shall make subsequently and upon reviewing thatDecision it appears to me that the complaint allegationsherein are covered by findings of violations of the Act byLocal 45 for the period covered by Administrative LawJudge Ricci's Decision, since he found that unnamed orunidentified persons who had signed up for referrals forLocal 45 had been discriminated against by Local 45. Thisfinding would apply to Ralph Bucci both by the evidencebefore me and the findings of Administrative Law JudgeRicci.Based on the facts in the instant case, which corroboratethe findings of violations occurring during the periodcovered by Administrative Law Judge Ricci's Decision andwhich extend the violations beyond that period, it appearsappropriate to recommend that the Board consolidate thiscase with the former case so that the Board can have amore complete picture of the continuing nature of theviolations insofar as Local 45 is concerned.I am persuaded of the widespread nature of theviolations and of the necessity for the remedies whichAdministrative Law Judge Ricci has recommended to theBoard. I will adopt his remedy recommendations andfurther recommend them to the Board for application inthis case which should be consolidated with his.Ralph Bucci's testimony is undenied that he applied formembership in Local 45 and was turned down by the localand on appeal to the International on several occasions.On one occasion when he applied the business agent ofLocal 45, Edward Konear, threw his card back at him andsaid, "He would not let in a Guinea bastard. He wouldrather let in a nigger."Thus the question of Bucci's being referred by Respon-dent or accepted as a member appears to involveconsiderations other than payment of possible proper feesand appears to be in violation of the consent decree issuedby the court.In any event the referral records in the instant case showthat Ralph Bucci signed the referral book on December 1,1975, and was not referred out until February 9, 1976,524 IRONWORKERS, LOCAL 45when, according to the book, he was marked absent. In theinterim between December I and February 9, there wereeither 34 or 35 referrals of Local 45 members who hadsigned the book after Bucci. Of this number 11 weredesignated as being requested by a company, 2 were shownsent out as stewards, 5 were listed as callbacks by theCompany, I person with no designation was listed as beingabsent, and 16 Local 45 members were referred ahead ofBucci with no designation as to why they were sent out ofturn.Bucci signed up again on May 5, but was not referred forwork until August 16 when he received a I-day job. Thislatter date is after the dates of hearing in AdministrativeLaw Judge Ricci's case. In the interim a substantialnumber of Local 45 members signed and were sent outahead of Ralph Bucci.General Counsel in an appendix and in his brief statesthat 124 Local 45 members with similar ability werereferred out of turn with 28 of them having no designationas to why they were sent out ahead of Bucci. According tomy calculations, 62 Local 45 members are shown asrequested by employers, plus 6 trainees who presumablywould have been sent out as apprentices under the consentorder, 23 persons plus I possible additional were sent outas stewards, 20 were listed as callbacks, 2 persons werelisted as being absent with no other designation, and 29persons plus 2 possible others were referred ahead of Bucciand no designations or reasons were given. It is possiblethat two or three of those may have had qualificationssuperior to Bucci but that is doubtful.Bucci next registered in the book on August 17, and as ofthe date of the hearing, September 22, he had not receivedany referrals. According to General Counsel, Local 45 hadreferred 67 Local 45 members who had signed the booksubsequent to Bucci with only 1 of those persons not beingdesignated as either a steward, a request, or a callback.According to my calculations 34 Local 45 members wererequested, 10 were listed as stewards with I possibly beinglisted as a steward, 14 were listed as callbacks, and 9persons were listed as not being designated and 2 beingabsent. It is possible that of the nine designations several ofthem may have had qualifications superior to Bucci butthat again is questionable.Insofar as a primafacie case goes, there is no question butwhat the referral of Local 45 members, who were notdesignated as either a steward, a callback, or a request, andwere referred out of turn prior to Bucci, violated the Actsince they were referred out of chronological turn with noreason given. Thus, Respondent violated the Act, insofar asBucci is concerned, at least 17 times between December I,1975, and February 9, 1976, at least 28 times between May5 and August 16 and 9 to 11 times between August 17 andSeptember 22, 1976.In his brief General Counsel urges and I agree that, onthe basis of the increased designations of Local 45members as being requested or marked "steward" or"callback" in the referral book, the law was violated on anumber of additional times in the same manner asAdministrative Law Judge Ricci found on the muchgreater records before him. I do not have that volume ofrecords before me but there seems to be quite a change inthe number of designations when it is considered that inthe first period only half of the Local 45 members whowere referred were designated as either stewards, callbacks,or requests, while in the latter stages the number ofnondesignees dropped to about one-fifth of the totalnumber of out of order referrals.General Counsel's brief cites other statistics from therecords showing that the number of non-Respondentmembers referred out as stewards, requests, or callbacks isso minute as to make the disproportionate number of Local45 member requests, callbacks, and stewards appear to bean inflated, fallacious figure.B. Conclusions and FindingsThe figures in the instant case appear to bear outGeneral Counsel's contention that not only the nondesig-nated previous referrals of Local 45 members violated theAct, but that a substantial number of those subsequentlydesignated in the book as requests, callbacks, and stewardswere intentionally and falsely so designated and that suchalso violated the Act. General Counsel urges and I findthat at least half of that number in the latter two periodsare improper designations and falsely made to give anerroneous picture of Respondent's referrals.Administrative Law Judge Ricci arrived at such aconclusion on the basis of the greater volume of recordsbefore him and of the steep climb of designations made byRespondents in his case. The swift rise of designations from17 out of 34 to 96 out of 124, and 56 out of 67 bears thisout.As far as the instant case is concerned, I conclude andfind that Respondent, during the first period of December1975, to February 9, 1976, violated Section 8(bXIXA) and(2) on 17 occasions insofar as Ralph Bucci is concerned. Ifurther find and conclude that in the second period, May 5to August 16, 1976, that Respondent violated Section8(bXIXA) and (2) of the Act on both the 28 occasionswhere there were no designations and at least in half theother occasions where there were designations of Local 45members as stewards, requests, or callbacks. I furtherconclude and find that during the third period of August 17to September 22, 1976, Respondent violated Section8(b)(IXA) and (2) of the Act as far as Ralph Bucci wasconcerned, on II occasions where there were no designa-tions of Local 45 members referred out of order prior toBucci being referred, and in at least half of the other 56occasions where Respondent designated Local 45 memberswho were referred ahead of Bucci as being hired asstewards, requests, or callbacks.Since the instant case involves only one named individu-al who in effect has already been found as an unidentified8(aX3) -8(bX2) in Administrative Law Judge Ricci's case,I recommend to the Board that this case be consolidatedwith Administrative Law Judge Ricci's case and that thebackground and findings in that case be considered withthis case for the ultimate remedies which are necessary toeffectuate the policies of the Act. I will recommend in thiscase that the remedies which Administrative Law JudgeRicci found applicable to Local 45 be applied herein.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section II,above, occurring in connection with the operations of theemployers and of BCA as set forth and described in section1, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent violated Section8(b)(1)(A) and (2) of the Act as set forth above, it isrecommended that it cease and desist from such conductand take affirmative action designed to effectuate thepolicies of the Act. Specifically, I recommend that this casebe consolidated with [232 NLRB No. 85], and that theremedies therein found appropriate for Local 45 beextended to the instant case and enlarged by the instantcase. If not consolidated by the Board, I recommend thatthe remedies for Local 45 in [232 NLRB No. 851 be appliedin this case.Upon the foregoing findings of fact and the record in thiscase, I make the following:CONCLUSIONS OF LAW1. Respondent Local 45 is a labor organization withinthe meaning of Section 2(5) of the Act.2. BCA is an employer within the meaning of Section2(6) and (7) of the Act.3. By attempting to cause and by causing employer-members of BCA to discriminate against Ralph Bucci andother employees or applicants for employment in violationof Section 8(aX3) of the Act, Respondent violated Section8(aXI)(A) and (2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]526